Bijur, J. (concurring).
The defendants were stockbrokers. They maintained a branch office in charge of one Goodwin as manager. Plaintiff carried on some stock speculations through the branch office, always signing her orders. On April 2, 1912, she signed and delivered to Goodwin, who in turn delivered it to defendants, the following letter:
‘ ‘ Cammann & Co.:
“ This letter authorizes you to accept buying and selling orders for my account from Mr. Vincent Goodwin.
“ (Signed) Mrs. John Eng.”
After Goodwin had, under the authorization of this letter, initiated a number of transactions, plaintiff claims that she went to him and said: “ Mr. Goodwin, I want to stop the whole transaction, and I want my money back, whatever is left,” and he said “All *32right,” hut she took no further steps to notify the defendants. Her action is based on a claim for a balance of her account which would have existed but for losses arising on transactions subsequently undertaken on her behalf by Goodwin. The question is, therefore, squarely presented whether her notice to Goodwin of revocation of his authority was notice to the defendants. I think it was not.
All evidence as to the scope of Goodwin’s authority was excluded at the instance of plaintiff’s counsel, she resting exclusively on his designation and position as “manager ” of defendants’ branch office. As such he was, of course, not more than the manager of the defendants’ business as conducted in that office. Indeed, such fragments of testimony as crept into the case indicated that his functions were limited, thus, one of plaintiff’s exhibits, a receipt for a small sum of money, contained the significant inscription: “ This is a temporary receipt, and must be followed by receipt from main office.” All confirmations of plaintiff’s orders for the buying and selling of stock and all statements of account emanated from the main office. It cannot, therefore, to my mind, be successfully contended that the jury was at liberty to find that it was part of Goodwin’s duties or within the scope of his authority to act as discretionary agent for customers who might desire to trade in stocks through defendant’s house. When, therefore, the plaintiff appointed him her agent for that purpose, it was necessary to so notify the defendants in person and thus obtain their express or implied assent. That such notice was contemplated by her appears from the address of the letter she signed, and the evidence discloses that this letter was actually delivered to the defendants. It seems to follow quite plainly that if the appointment of Goodwin as her *33agent was ineffective until communicated directly to defendants, and insufficient if communicated to Goodwin alone, because outside of the scope of his representation of defendants, then equally the revocation of his authority was inadequate if communicated only to him and not brought home to the defendants in person.
Respondent cites Boyd v. Yerkes, 25 Ill. App. 527, a case almost precisely like the present one in its general outlines, where the court reached a contrary conclusion." But, so far as the opinion shows, the facts as to the agent’s authority were there fully developed. Of this, the court says: “ Notice to the agent is notice to the principal where connected with the subject-matter of the agency. Here the subject-matter of Cutler’s agency for appellees was to direct the sales and purchases' of grain and stocks as orders were given by the customers, and the notice was therefore given, if given at all, in the very matter of the agency. The rule applies where the agent represents both parties at the same time. (Bank of New Milford v. Town of New Milford, 36 Conn. 93.)”
In the case last cited, the Supreme Court of Errors of Connecticut held merely that where the cashier of a bank, who had embezzled some of its funds and was also treasurer of the town, gave to the bank an unauthorized obligation of the town, his knowledge of the invalidity of the town’s obligation was the knowledge of the bank, since the entire transaction was one thoroughly within the scope of his powers as cashier of the bank.
The respondent contends, however, that even if a bare revocation of Goodwin’s authority should be ineffective, unless communicáted to the defendants, nevertheless, her order to Goodwin should be con*34strued as being an order to close ont her account which under ordinary circumstances would come within what may be assumed to have been his authority. This reasoning, however, merely seeks to evade the issue. Plaintiff, having by formal notice to defendants appointed Goodwin her agent for specific purposes, could not revoke that authority except substantially in the same manner.
There is a further element in the case which alone would require a reversal of this judgment. Defendants set up an accord and satisfaction and proved that plaintiff had received and deposited a check “ in full for balance of account.” They offered some evidence also going to show that prior to the sending, and certainly prior to the depositing of this check, the plaintiff’s husband had, on her behalf, protested to defendants concerning the alleged unauthorized transactions — evidence on which they claim to be entitled to have the jury find that there was an actual dispute between the parties at the time of the payment in accord. On the other hand, plaintiff introduced testimony of a conversation with Goodwin after the receipt of the check in which he is alleged to have said that plaintiff should deposit the check and either “we ” or “I ” or both would, adjust the matter later.
In this state of the record, it is evident that the defendants were entitled to have the jury charged fully concerning the law of accord and satisfaction. This was not done by the learned judge below in his main charge and the requests of defendants’ counsel in that- regard were refused, to which refusal due exception was taken.
Judgment reversed, and new trial granted, with costs to appellants to abide event.